United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 04-4013
      ___________

United States of America,              *
                                       *
            Plaintiff – Appellee,      *
                                       *
      v.                               *
                                       *
Jimmy W. Joiner,                       *
                                       *
           Defendant – Appellant.      *
      ___________
                                           Appeals from the United States
      No. 05-1065                          District Court for the
      ___________                          Eastern District of Arkansas.

                                       *
United States of America,              *
                                       *
            Plaintiff – Appellee,      *
                                       *
      v.                               *
                                       *
Donald Williamson,                     *
                                       *
            Defendant – Appellant.     *
                                  ___________

                             Submitted: June 21, 2005
                                Filed: August 10, 2005
                                 ___________
Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

BYE, Circuit Judge.

       Jimmy W. Joiner and Donald Williamson appeal jury convictions for
conspiring to injure judicial officers in their property in violation 18 U.S.C. § 372.
Williamson also appeals a jury conviction for corruptly endeavoring to intimidate a
federal prosecutor in violation of 18 U.S.C. § 1503(a). The convictions arise out of
Williamson and Joiner’s attempts to place liens on the real property of the federal
judge and federal prosecutors involved in Williamson’s prior drug-related conviction.
On appeal, Williamson and Joiner raise a number of issues, collectively and
individually, but none merit relief. We therefore affirm the judgment of the district
court.

                                           I

      The facts critical to this appeal are relatively straightforward. In July of 2001,
a jury in the United States District Court for the Southern District of Alabama
convicted Williamson of two counts related to the manufacture and possession of
methamphetamine. The Honorable Charles R. Butler presided over the case, which
was prosecuted by Assistant United States Attorney (AUSA) Gloria Bedwell. Judge
Butler sentenced Williamson to 120 months imprisonment, the statutorily mandated
minimum sentence. Williamson appealed his conviction to the United States Court
of Appeals for the Eleventh Circuit, which affirmed his conviction in an unpublished
opinion on March 7, 2002.

      The Federal Bureau of Prisons designated Williamson to serve his term of
incarceration at the Federal Correctional Institution at Forrest City, Arkansas (FCI-
Forrest City). It was there he met his co-defendant Joiner, who was serving a 115-
month sentence as the result of escape and felon in possession convictions. While

                                          -2-
serving their sentences at FCI-Forrest City, Williamson and Joiner took an inmate
taught class entitled “You and the Law,” where they superficially learned the nuts and
bolts of the Uniform Commercial Code (UCC).

       They used their newly gained knowledge to create and file false UCC
Financing Statements, and amendments thereto, with the Arkansas Secretary of
State’s Office against Alabama real property owned by Judge Butler, Ms. Bedwell
and David York, the United States Attorney for the Southern District of Alabama.
The reason for filing these false UCC Financing Statements, according to Williamson
and Joiner, was to draw attention to what they believed were the injustices of federal
mandatory minimum sentences and allegedly illegally-enacted federal criminal
statutes. They claimed Williamson was prosecuted illegally and demanded
compensation in the amount of $25,000 for every twenty-three minutes in custody.

       Williamson granted power of attorney status to Joiner, who acted on his behalf
in his dealings with the alleged debtors. In this capacity, Joiner prepared all the
documents as they related to the alleged debtors including the UCC Financing
Statements, and amendments thereto, which together referred to the alleged debtors
by name and gave a legal description of properties they owned. Joiner also mailed
numerous letters and notices to the alleged debtors, as well as to their respective
spouses. These letters and notices advised the alleged debtors and their spouses they
had defaulted on certain amounts of indebtedness to Williamson, and to Joiner as
alleged holder in due course, and they would proceed to liquidate the alleged debtors’
assets in order to satisfy their debts. These activities by Joiner and Williamson began
on or about January 25, 2002, and continued through approximately July 24, 2003.

      In August 2003, a federal grand jury charged Williamson and Joiner with
conspiring to injure judicial officers in their property, in violation of 18 U.S.C. § 372.
Williamson alone was charged in a second count of corruptly endeavoring to
intimidate a federal prosecutor in the discharge of her official duties, in violation of

                                           -3-
18 U.S.C. § 1503(a). The matter proceeded to trial where Williamson elected to
retain his court-appointed attorney. Joiner, however, invoked his right to self-
representation and expressly waived his right to a court-appointed attorney. After
instructing Joiner as to his rights and cautioning him as to procedural matters, the
court granted Joiner’s request to represent himself, but retained Joiner’s court-
appointed attorney as stand-by counsel. Williamson moved to sever his trial from that
of Joiner, but the district court denied his motion.

        At trial, the government called, among other witnesses, Ms. Bedwell, Mr. York,
and Special Agent Jim Lunsford, an investigator with the Treasury Department.
Agent Lunsford testified he interviewed Williamson and Joiner at FCI-Forrest City.
According to Agent Lunsford, the defendants told him they filed “UCC liens” against
the alleged debtors because of their involvement in Williamson’s prosecution. He
testified Joiner informed him their objective was to wreck the alleged debtors’ credit
and to take their houses. Williamson informed Agent Lunsford that once Ms.
Bedwell paid the amount of the lien he believed he would get out of prison.
Following the government’s case-in-chief, the defendants moved for a judgment of
acquittal. When the district court denied the motion, Williamson and Joiner rested
without presenting evidence. Williamson requested a jury instruction on the defense
of legal impossibility, which the district court denied. A jury convicted them on all
counts. They thereafter filed a timely notice of appeal, Fed. R. App. P. 4(b), and we
exercise jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                                          II

       Williamson and Joiner raise a number of issues on appeal. They argue,
collectively, that the district court erred by not dismissing the charge of conspiracy
to injure judicial officers in their property. Williamson argues, individually, there
was insufficient evidence to sustain a conviction for corruptly endeavoring to
intimidate a judicial officer in the discharge of her official duties. He further

                                         -4-
contends the district court erred by not granting his motion for severance, by failing
to instruct the jury on the defense of legal impossibility, and by enhancing his
guideline sentencing pursuant to U.S.S.G. § 3A1.2. Joiner, individually, also raised
various issues in a brief submitted pro se. We address each of these arguments
below.

                                           A

       Williamson and Joiner allege the district court committed error by refusing to
dismiss the charge of conspiracy to injure judicial officers in their property because
the government could not show any “property” of the alleged debtors injured. 18
U.S.C. § 372 (criminalizing conduct where two or more persons conspire to injure an
officer of United States in his person or property on account of the lawful discharge
of their duties). In response, the government argues the proof developed at trial
shows Williamson and Joiner conspired to injure the alleged debtors in their real
property and credit. The defendants argue credit is not property within the meaning
of § 372, but we need not decide this question because we find real estate is property
within the meaning of the statute.

       The defendants argue they could not have “injured” the alleged debtors’ real
property with UCC Financing Statements because the UCC does not apply to real
property and, even if it did, the Arkansas filings would have no effect on the Alabama
property at issue. While they correctly state the limited legal scope of the UCC, their
argument is unpersuasive. The fact the defendants were, or ultimately would have
been, unsuccessful in their endeavor is irrelevant to the analysis. See United States
v. Littlefield, 594 F.3d 682, 684 (8th Cir. 1979) (“A conspiracy is a partnership in
crime. It has ingredients, as well as implications, distinct from the completion of the
unlawful project.” (internal citation and quotation omitted)). Although the defendants
were naive to believe their UCC Financing Statements could create a lien on real
estate, this does not change the fact they were conspiring to place liens on the alleged

                                          -5-
debtors’ real property. In other words, the crime here is accomplished, not by actually
causing an injury, but by “conspiring to injure.” Id. (“It is also settled doctrine that
the crime of conspiracy is complete on the agreement to violate the law as
implemented by one or more overt acts, however innocent such act standing alone
may be, and it is not dependent on the success or failure of the planned scheme.”).

       In terms of the conspiracy, Joiner argues the government failed to prove it was
formed to accomplish an illegal purpose. United States v. Hayes, 391 F.3d 958, 961
(8th Cir. 2004) (stating that, to convict a defendant on a conspiracy charge, the
government must prove, among other things, the existence of an agreement among
two or more people to accomplish an illegal purpose). Joiner argues the government
did not prove Williamson and Joiner entered into an agreement for an illegal purpose
because UCC Financing Statements are simply notices of money owed, not liens
against property, and thus cannot injury property, a requirement under the substantive
offense of 18 U.S.C. § 372. The argument here once again misses its mark. Perhaps
Williamson and Joiner chose the wrong means to go about accomplishing their
objective, but conspiring to file unfounded liens against prosecutors and judges in
retaliation for a criminal conviction is nonetheless an illegal purpose.

                                           B

       Williamson alone was charged and convicted under the “catchall” obstruction
of justice provision of 18 U.S.C. § 1503(a). This provision makes it a crime to
corruptly endeavor to intimidate a judicial officer in the discharge of her official
duties. “A conviction under this provision requires proof of a sufficient nexus
between the defendant’s actions and an intent to impede judicial proceedings.”
United States v. Russell, 234 F.3d 404, 407 (8th Cir. 2000). “According to the
‘nexus’ analysis, ‘the act must have a relationship in time, causation, or logic with the
judicial proceedings.’” United States v. Novak, 217 F.3d 566, 572 n.11 (8th Cir.
2000) (quoting United States v. Aguilar, 515 U.S. 593, 599 (1995)).

                                          -6-
       Williamson contends the government failed to prove a nexus between the UCC
filing and the discharge of the victim’s official duties because the case was on appeal
and the victim, Ms. Bedwell, was no longer handling it. Ms. Bedwell, he argues, only
received the filing two days before the appellate court resolved the appeal, thus there
was no temporal or causative connection to her official duties.

        His argument, at its core, essentially seeks to overturn the jury’s verdict, which
is, of course, a difficult burden for him to meet. United States v. Patten, 397 F.3d
1100, 1102 (8th Cir. 2005) (“We will reverse only if the jury must have had a
reasonable doubt concerning one of the essential elements of the crime.” (internal
citation and quotation omitted)). We believe the jury logically could infer a nexus
between the UCC Financing Statements and Bedwell’s duties simply from the fact
she prosecuted him and the case remained pending on appeal. See Aguilar, 515 U.S.
at 599 (declaring the statute only requires an endeavor to obstruct a judicial
proceeding, it does not require a successful endeavor). Although she was not
personally handling the appeal, the possibility remained the case could have been
remanded to the district court where she would once again be responsible for the case.
See United States v. Flemming, 215 F.3d 930, 937 (9th Cir. 2000) (upholding a §
1503 conviction where the actions were taken against the trial judge while the case
was on appeal).

                                            C

       Next, Williamson argues the district court abused its discretion by denying his
motion to sever his trial from that of Joiner. United States v. Flores, 362 F.3d 1030,
1039 (8th Cir. 2004) (reviewing a denial of motion for severance for abuse of
discretion). Generally, co-defendants charged with a conspiracy should be tried
together because a joint trial gives “the jury the best perspective on all of the evidence
and therefore increases the likelihood of a correct outcome.” Id. Despite the
preference for joint trials, the district court has the discretion to order severance under

                                           -7-
Fed. R. Crim. P. 14 if the defendant will be prejudiced by the joinder, such as by
mutually antagonistic defenses. Id.

        “Mutually antagonistic defenses exist when the jury must disbelieve the core
of one defense in order to believe the core of the other.” Id. at 1040. However, even
the existence of mutually antagonistic defenses is not per se prejudicial. Id. A
defendant must show a “serious risk that a joint trial would compromise a specific
trial right of one of the defendants, or prevent the jury from making a reliable
judgment about guilt or innocence.” Id.

       Williamson contends his and Joiner’s defenses were mutually antagonistic and
the joint trial compromised his specific trial right to confront his accuser. At trial,
Williamson vigorously disputed the government’s accusations, asserting Joiner alone
was responsible for all the UCC Financing Statements. For his part, Joiner did not
dispute the allegations, he simply used the courtroom as a soapbox to tell the story of
what he believed to be his and Williamson’s wrongful prior convictions. During
Joiner’s pro se opening statement, closing statement and cross-examination of
witnesses he made several comments implicating Williamson and used the first
person plural term “we” while admitting to the allegations.

       Because Williamson was not able to cross-examine Joiner regarding these
comments, he claims his joint trial compromised his right to confront his accuser as
that right was articulated in Bruton v. United States, 391 U.S. 123, 126-37 (1968).
The district court instructed the jury that statements, arguments, questions and
comments made by litigants representing themselves are not evidence, and “[w]e
routinely assume that juries follow the court’s instructions,” Gray v. Bowersox, 281
F.3d 749, 758 (8th Cir. 2002). With Bruton error, however, if this case indeed
presents such error, a limiting instruction is often constitutionally insufficient. See
United States v. Coleman, 349 F.3d 1047, 1086 (8th Cir. 2003). But we need not
decide these questions because, even if the jury instruction did not remedy the

                                         -8-
potential Bruton problem, any error was harmless beyond a reasonable doubt.
Coleman, 349 F.3d at 1086-87 (“It is well-established that a Bruton error is subject
to harmless-error analysis.”). The government introduced evidence Williamson
admitted to acting in concert with Joiner, and introduced UCC Financing Statements
bearing his signature. Therefore, in view of the overwhelming evidence of guilt,
Williamson’s argument fails.

                                           D

       Williamson appeals the district court’s denial of his requested jury instruction
on the defense of legal impossibility. United States v. Sobrilski, 127 F.3d 669, 674
(8th Cir. 1997) (en banc) (“Legal impossibility occurs when the actions which the
defendant performs or sets in motion, even if fully carried out as he desires, would not
constitute a crime.”). Even if we assume, arguendo, legal impossibility is a defense
to a conspiracy charge, we find the district court did not abuse its discretion in
refusing to instruct the jury on this defense, United States v. Willis, 277 F.3d 1026
(8th Cir. 2002) (stating that a district court’s instructions are reviewed for an abuse
of discretion), because the evidence did not support the requested instruction. United
States v. Hatcher, 323 F.3d 666 (8th Cir. 2003).

         The evidence at trial showed Williamson’s objective was to place a lien on
the real property of the alleged debtors. He claims his actions, even if fully carried
out as desired, would not constitute a crime because of the UCC’s inapplicability to
real property. Despite his contentions, however, his objective if fully carried out as
desired would be prohibited by law because he had no right to place liens on the real
property of the alleged debtors. Fortunately, a circumstance unknown to him, the
UCC’s inapplicability to real property, prevented him from bringing about his
objective. His objective, therefore, was not legally impossible, but factually
impossible, Sobrilski, 127 F.3d at 674 (“Factual impossibility occurs when the
objective of the defendant is proscribed by the criminal law but a circumstance

                                          -9-
unknown to the actor prevents him from bringing about that objective.”), and factual
impossibility is not a defense to the charge of conspiracy, Fleming, 215 F.3d at 936
(“Factual impossibility is not a defense to an inchoate offense” such as conspiracy or
attempt.).

                                           E

       Finally, Williamson appeals the district court’s decision to impose a three-level
enhancement to his Guideline offense level pursuant to U.S.S.G. § 3A1.2(a) because
of his victim’s official status as a government officer or employee. He argues this
enhancement constitutes impermissible double counting because his statute of
conviction, § 1503(a), makes it a crime to conspire against government officials, and
therefore the base offense level to U.S.S.G. § 2J1.2 (the guideline applicable to §
1503(a) offenses) takes into account the official status of his victim.

       “Double counting occurs when one part of the Guidelines is applied to increase
a defendant’s punishment on account of a kind of harm that has already been . . .
accounted for by application of another part of the Guidelines.” United States v.
Fortney, 357 F.3d 818, 821-22 (8th Cir. 2004). This is not the situation we face here.
Although his offense of conviction, § 1503, incorporates the official status of his
victim, the question is not whether the statute of conviction specifically incorporates
the elements of the disputed enhancement, but whether the applicable guideline
specifically incorporates it. United States v. Salim, 287 F. Supp. 2d 250, 308
(S.D.N.Y. 2003). Here, the applicable guideline, § 2J1.2, is the guideline generally
applicable to obstruction of justice offenses. It does not take into consideration the
fact a defendant’s conduct was motivated by the official status of the victim. An
enhancement under § 3A1.2 was therefore appropriate and not impermissible double
counting.




                                         -10-
                                           F

      Joiner supplemented counsel’s brief with a brief prepared pro se. Joiner lists
a number of issues in the pro se brief, but it does not contain argument or, for the
most part, authoritative citation as required by Fed. R. App. P. 28. We therefore
deem these issues abandoned. See United States v. Eldeeb, 20 F.3d 841, 843 (8th Cir.
1994) (quoting Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740 (8th Cir.
1985) (“[A] party’s failure to raise or discuss an issue in his brief is to be deemed an
abandonment of that issue.”). Even if we were to exercise our discretion to consider
abandoned issues, we find none which merit relief.

                                          III

      We affirm the judgement of the district court.
                      ______________________________




                                         -11-